Title: [Diary entry: 15 March 1790]
From: Washington, George
To: 

Monday 15th. Received an Address from the Roman Catholics of the United States presented by Mr. Carroll of the Senate, Mr. Carroll & Mr. Fitzimmons of the House of Representatives, and many others, Inhabitants of the City of New York. Received a letter from the Executive of the State of Pensylvania, by the hands of a Mr. Ryerson one of the Representatives of that State in Assembly, respecting the exposed state of the County of Washington. This letter I sent to the Secretary of War to be laid before Congress. I also received from the Speaker of the Assembly of Pensylvania, an Act, adopting the Amendments to the Constitution as proposed by Congress, except the first article thereof. And Mr. Few, Senator from the State of Georgia, presented me with the Copy of an Address from that State requiring to knw. when it would be convenient for me to receive it in form. Finding it out of the usual style—State politics being blended there with, I informed Mr. Few that as soon as I could make it convenient to receive it He should have notice thereof.